Citation Nr: 1131328	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-44 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for asbestosis from September 10, 2008 through June 27, 2010.  

2.  Entitlement to an initial disability rating in excess of 60 percent for asbestosis from June 28, 2010.  

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issues of entitlement to service connection for apnea, depression and hypertension secondary to asbestosis have been raised by the record in a June 2010 medical treatment report.  The issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to August 1946 in the U.S. Navy.   

The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in a January 2006 rating decision and there is no evidence of record that the Veteran appealed that decision.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for hearing loss and tinnitus.  The March 2009 rating decision granted the Veteran's claim for asbestosis evaluating the disability as 30 percent disabling effective September 10, 2008.  The Veteran disagreed with the denials of service connection, disagreed with the award of a 30 percent disability rating and he perfected an appeal as to those issues.  In an August 2010 rating decision, the RO granted a 60 percent rating for asbestosis, effective June 28, 2010.  As the Veteran perfected an appeal as to the initial rating assigned following the grant of service connection, and staged ratings have currently been granted, the Board has characterized this issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 10, 2008 through June 27, 2010, the Veteran's asbestosis was manifested by a Forced Expiratory Volume in one second (FEV-1) of 70 percent predicted.  

2.  From June 28, 2010, the Veteran's asbestosis was manifested by FEV-1 of 63 percent predicted.  

3.  The Veteran did not appeal a January 2006 rating decision that denied his claim for entitlement to service connection for bilateral hearing loss.  

4.  Evidence received since the January 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  From September 10, 2008 through June 27, 2010, the criteria for an initial rating in excess of 30 percent for asbestosis were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).
2.  From June 28, 2010, the criteria for an initial rating in excess of 60 percent for asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).  

3.  The unappealed January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Since the January 2006 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his asbestosis is worse than evaluated by VA.  He also contends that his currently diagnosed hearing loss was incurred during active duty service.  

The Board notes that it appears that the RO denied the Veteran's claim for hearing loss on its merits rather than on the predicate matter of whether new and material evidence has been received which is sufficient to reopen the claim. Notwithstanding the RO's action, it is incumbent on the Board to adjudicate the new and material issue.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for hearing loss.

The Board concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded this claim more consideration than was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  As will be discussed in greater detail below, the Veteran has been amply apprised of what was required to establish his claim of entitlement to service connection, as well as the requirement that new and material evidence be submitted.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As noted, the Veteran's claim for hearing loss was originally denied in an unappealed January 2006 rating decision.   In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VA's duty to notify and assist a Veteran in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

With regard to the hearing loss claim, the Veteran was informed of what evidence was needed to establish new and material evidence in an October 2008 letter that told him the meaning of the terms "new" and "material," and informed him of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The Board further notes that the Veteran was informed in the October 2008 letter that to substantiate a claim for service connection, the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  In addition, the letter notified the Veteran that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination was deemed to be necessary, such an examination would be provided for him.  Finally, the letter informed the Veteran of how VA determines a disability rating and an effective date.

With regard to the claim for an initial disability rating in excess of 60 percent for service-connected asbestosis, the Board observes that the claim arises after an initial grant of service connection.  The United States Court of Appeals for the Federal Circuit and the Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

The Veteran's claims were adjudicated subsequent to the notices, giving him a meaningful opportunity to participate effectively in the adjudication of his claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  
The Veteran's service treatment records as well as all pertinent VA and private medical records identified by the Veteran are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Board also observes that the Veteran was provided a medical examination regarding his hearing loss claim in November 2008.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  To that end, the Board observes that the Veteran has been represented by a service representative throughout the pendency of the claims.  The Veteran elected in writing in the November 2009 VA Form 9 substantive appeal not to present evidence and testimony at a hearing before a Veterans Law Judge.

Increased Initial Rating for Asbestosis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Hence, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson, supra.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

The Veteran's service-connected asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833 [Asbestosis].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic Code 6833 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (pleural asbestosis).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  

Diagnostic Code 6833 provides for disability ratings using the General Rating Formula for Interstitial Lung Disease.  That formula provides various ranges of disability based on the results of pulmonary function tests (PFTs) and other medical evidence.  Specifically, the formula provides a 30 percent disability rating for PFC results of Forced Vital Capacity (FVC) of 65-to-74 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56-to-65 percent predicted.  A 60 percent disability rating is provided for evidence of FVC of 50-to-64 percent predicted, or; DLCO (SB) of 40-to-55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Finally, the formula provides a 100 percent disability for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  

The Veteran's disability has been rated as 30 percent disabling effective from September 10, 2008 through June 27, 2010, and 60 percent disabling from June 28, 2010, using the criteria of Diagnostic Code 6833 described above.  The Veteran's VA claims folder includes PFT results completed in conjunction with VA examinations in January 2009 and June 2010, as well as private PFT results dated in February 2009.  The January 2009 VA PFT results were FVC of 76.6 percent of predicted and DLCO (SB) of 55.1 percent of predicted.  The February 2009 private PTF results were FVC of 70 percent of predicted with no DLCO results included because it was ascertained that the other measurements were sufficient for evaluating lung function.  The June 28, 2010 VA PFT results show demonstrate FVC of 63.4 percent predicted and again no DLCO (SB) results were recorded.  

Diagnostic Code 6833 provides a 30 percent disability rating for FVC results of 65-to-74 percent predicted or DLCO (SB) results of 56-to-75 percent predicted.  The Veteran's January 2009 VA FVC results of 76.6 percent predicted do not meet the 30 percent disability criteria, but the February 2009 private FVC report showed results of 70 percent predicted, which meets the criteria for a 30 percent rating.  More severe impairment in lung capacity was not demonstrated clinically until the June 2010 VA examination when the Veteran's FVC was record as 63.4 percent predicted.  Hence, an increased 60 percent rating was warranted as of this date.  The Board finds that the clinical evidence does not support the assignment of a rating in excess of 30 percent from September 10, 2008 through June 27, 2010 because the test results do not meet the criteria required for the next higher 60 percent rating.  Moreover, the clinical evidence also does not support the assignment of a rating in excess of 60 percent because the test results do not meet the criteria for a higher rating.  

The Board notes that the Veteran has been noted to have continually complained in several treatment notes that he experienced "progressive DOE" symptoms of his asbestosis.  DOE is a medical abbreviation for "dyspnea on exertion," and dyspnea is defined as "breathlessness or shortness of breath; difficult or labored respiration."  See Dorlands Illustrated Medical Dictionary, 31st Edition, 2007 at page 589.  The Veteran has denied chronic coughs or night sweats, but there is evidence of multiple apnic episodes.  VA medical personnel who have examined the Veteran have found that the Veteran's lung "contain no rales."  

The record also includes an April 2009 letter from Dr. Q.P., M.D., who reports that the Veteran's "asbestosis also has been progressed interfering [with] his daily activities."  Dr. Q.P. also noted that the Veteran can "walk with inhalers the most up to one mile with shortness of breath."  Dr. Q.P. noted the Veteran's other non-service-connected disorders, including diabetes, and opined that the Veteran's disability rating should be "at least 90 percent."  

A February 2011 x-ray interpretation of Dr. L.A., D.O, a radiologist, who reviewed new x-rays and determined that they showed "extensive pleural calcifications bilaterally," and provided an impression of "extensive pleural calcifications perhaps secondary to pleural asbestosis."  A January 2009 VA lung CT scan report states that x-ray evidence showed pleural plaques in November 2008 and August 2005, and that the CT evidence showed "extensive bilateral pleural plaques, with calcification, consistent with prior asbestos exposure."

In reaching its decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  The Board finds that the appellant is competent to report his functional limitations.  However, here, the clinical evidence pertaining to the Veteran's asbestosis is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that his functional impairment has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  He is also not competent to attribute specific impairments to asbestosis in contrast to any other impairment.  

The Board has also considered whether an extraschedular rating is appropriate.  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, as described above, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service- connected asbestosis disability.  The medical evidence fails to demonstrate that the symptomatology of the Veteran's disability is of such an extent that application of the ratings schedule would not be appropriate.  In fact, the Board has just found that the symptomatology of the Veteran's asbestosis is specifically contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has been hospitalized for his asbestosis.  In addition, although Dr. Q.P. described how the asbestosis limits the Veteran in his daily activities, the medical evidence also reveals that the Veteran has numerous non-service-connected disorders that affect his capacity to be employed.  The Board last notes that the Veteran has long been retired after suffering an injury at his work that was unrelated to his service-connected asbestosis.  

In sum, after review of the entire record, the Board finds that the diagnostic criteria for a disability rating in excess of 30 percent for the period prior to June 28, 2010 are not met.  Similarly, the criteria for a disability rating in excess of 60 percent for the period after June 28, 2010 have also not been met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  He essentially maintains that he was exposed to excessive noise during his active duty service from the firing of large naval batteries.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted in the Introduction, the Veteran submitted a claim for entitlement to service connection for bilateral hearing loss that was denied by the RO in a January 2006 rating decision.  The record discloses that the Veteran failed to appeal that rating decision.  For that reason, the Board finds that the January 2006 rating decision denying service connection for bilateral hearing loss is final and that new and material evidence must be shown in order to reopen the claim.  

The evidence at the time of the January 2006 rating decision included the Veteran's service treatment records with May and August 1945 physicals showing whispered voice hearing test results indicating the Veteran had good hearing.  Personnel records from the Navy indicated that the Veteran was assigned to the U.S.S. Atlanta (CL-104) following his initial training in San Diego, California.  The Veteran contended in a statement received by the RO in May 2005 that he served as a powderman in a 6-inch gun turret and that on occasion the guns were fired when he had no ear protection.  He claimed to have had "damage" to his hearing since.

The January 2006 rating decision stated that there was no evidence of loss of hearing during service or within one year of discharge, no evidence of acoustic trauma suffered during service, and no evidence of any current hearing loss disorder.  In terms of the Shedden elements listed above, the RO found that none of the elements of service connection had been demonstrated in the clinical records.

Evidence received since the January 2006 rating decision includes a January 2008 VA audiological examination report that shows the Veteran has hearing loss in both ears by VA standards.  The examiner noted that the Veteran stated he had been exposed to acoustic trauma during service, but opined that the Veteran's hearing loss was not related to that trauma.  The evidence also includes the statements of the Veteran dated August and October 2008, and a statement made in the November 2009 substantive appeal that essentially disputes the VA examiner's finding that the Veteran did not use hearing protection in his post-service employment.  Importantly, the record shows that the RO essentially agreed with the Veteran that he suffered acoustic trauma during service.

The record shows that the new evidence includes evidence of an event during service and evidence of current hearing loss.  That evidence is presumed to be credible.  For these reasons, the Board finds that the evidence is sufficient to reopen the Veteran's claim.  The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.  


ORDER

From September 10, 2008 through January 27, 2010, an initial rating in excess of 30 percent for asbestosis  is denied.

From January 28, 2010, an initial rating in excess of 60 percent for asbestosis  is denied.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent only, the appeal is allowed.


REMAND

As discussed above, the sole audiological evidence includes an opinion by a VA examiner that the Veteran's hearing loss is not related to active duty service apparently because the examiner thought that the Veteran did not use hearing protection after service when he worked for an oil well drilling business.  The Veteran subsequently stated that he misunderstood the examiner's question and directly disputed the fact; he stated that he did use hearing protection after service.

The Board believes the Veteran is credible in this regard, and that the fact of whether hearing protection was used after service was critical to the examiner's negative opinion regarding the etiology of the Veteran's hearing loss.  For this reason, the Board finds that VA's duty to assist requires that a new examination be performed.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  

With regard to the issue of tinnitus, the Board notes that the issue is inextricably intertwined with the issue of hearing loss and is, therefore, not ripe for adjudication at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  VBA should inform the Veteran in writing that he can supply the statements of those who may have personal knowledge of his hearing loss and tinnitus since his discharge to the RO for consideration in the readjudicatoin of his claim for service connection for bilateral hearing loss and his claim for tinnitus.  The notice shall be associated with the Veteran's VA claims folder.

2.  Following the foregoing and after a reasonable time is provided for the Veteran to make any submission of new evidence, VBA shall arrange for the Veteran to be examined by a VA audiologist who shall review the Veteran's VA claims folder prior to the examination.  

The examiner shall describe the extent and nature of any hearing loss and tinnitus manifested by the Veteran.  The examiner shall provide an opinion whether it is at least as likely as not that the Veteran's hearing loss was incurred or aggravated by exposure to excessive noise during the Veteran's active duty service.  The examiner shall also provide an opinion whether it is at least as likely as not that the Veteran's tinnitus was incurred or aggravated by exposure to excessive noise during the Veteran's active duty service.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  Following the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


